Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims arguments filed (06/29/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 14, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 14 that includes: 
Claim 1:
…
“
at least one imaging device (522) configured to collect images of at least one section of a weaving area (518) of a loom (502); at least one image-capture trigger-mechanism (529) operable to trigger said imaging device (522) to capture an image at a required instant during the weaving cycle; and at least one image processor (524) configured and operable to receive data from said imaging device (522) and further to detect irregularities in said data, wherein said image-capture trigger-mechanism (529) comprises at least one heald detector (528) configured and operable to detect relative positions of at least two heald frames (508A, 508B) of said loom (502).
”
Claim 14:
…
“
 providing at least an on-loom fabric inspection system (500) including: at least one imaging device (522) configured to collect images of at least one section of a weaving area (518) of a loom; at least one image-capture trigger-mechanism (529) comprising at least one heald detector (528); and at least one image processor (524); selecting a required instant during the weaving cycle; 4said at least one heald detector (528) detecting relative positions of at least two heald frames (508A, 508B) of said loom (502); said at least one image-capture trigger-mechanism (529) triggering said imaging device (522) at said required instant during the weaving cycle; said at least one imaging device (522) capturing an image of at least one section of a weaving area (518) at said required instant; transferring image data to said at least one image processor (524); and said at least one image processor (524) analyzing said image data for irregularities indicative of weaving faults.
”
Regarding dependent claims 3-13 & 15-21 these claims are allowed because of their dependence on independent claims 1 & 14 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661